Name: Commission Regulation (EEC) No 591/91 of 12 March 1991 laying down detailed rules for the application of Council Regulation (EEC) No 1198/90 establishing a Community register of citrus cultivation
 Type: Regulation
 Subject Matter: plant product;  farming systems
 Date Published: nan

 13 . 3 . 91 Official Journal of the European Communities No L 66/5 COMMISSION REGULATION (EEC) No 591 /91 of 12 March 1991 laying down detailed rules for the application of Council Regulation (EEC) No 1198/90 establishing a Community register of citrus cultivation  Greece :  Nomos d Achaia : communes de Rododafni , Agios Constantinos Dimitropoulos, Ville de Eguion , Digueliotica, Temeni, Valimitica, Selinous, Eliki , Rizomylos, Nicolaica and Rodia,  Nomos d'Argolida : communes de Ireon, Lalouca, Agia Triada, Panariti , Argolicon and Nea Tiryntha .  Spain :  TÃ ©rmino municipal dAlmazora (Province de CastellÃ ³n),  TÃ ©rmino municipal d Elche (Province d'Alicante).  Italy :  Province de Trapani (Sicily),  Province de Lecce (Puglia).  Portugal : /  Concelho de Santiago de CacÃ ©m, Freguesia de Santo AndrÃ © (Distrito de SetÃ ºbal),  Concelho de Silves, Freguesia de S. Bartolomeu de Messines e Silves (Distrito de Faro),  Concelho de LoulÃ ©, Freguesia de Boliqueime e S. SebastalÃ £o (Distrito de Faro). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1198/90 of 7 May 1990 establishing a Community register of citrus cultivation ('), and in particular Article 6 thereof,. Whereas Article 5 of Council Regulation (EEC) No 3919/90 of 21 December 1990 laying down general rules for the application of Regulation (EEC) No 1198/90 esta ­ blishing a Community register . of citrus cultivation (2) defines a number of aspects to be dealt with by the detailed rules of application ; Whereas the information obtained from the harvest decla ­ ration provided for in Article 19c of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common orga ­ nization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 3920/90 (4), and the information available from the olive cultivation and vineyard registers introduced respectively by Council Regulations (EEC) No 154/75 (*) and (EEC) No 2392/86 (6) should be used to draw up the said register of citrus culti ­ vation ; whereas farmers should confirm that the informa ­ tion collected is true and correct ; whereas, in addition , the time limits for certain communications to be sent to the Commission by Member States and the rules govern ­ ing access to the register should be specified ; Whereas the measures provided for in this Regulation are in accordance with the, opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . In order to establish the register of citrus cultivation , the information set out in the Annex to this Regulation shall be collected and collated in a holding file for each citrus holding concerned . The contents of this file shall be authenticated by the farmer concerned . 2. Member States shall ensure that the information obtained from the harvest declaration provided for in Article 19c of Regulation (EEC) No 1035/72 is included in the holding file . Article 2 Tests of the methods used shall be carried out in the following regions during the trial periods referred to in Article 3 (2) of Regulation (EEC) No 1198/90 : Article 3 1 . Member States shall notify the Commission of the national body responsible for drawing up the register no later than the 15th day following the entry into force of this Regulation. 2. Member States shall notify the Commission every six months of the progress in drawing up the register. The form in which this notification is to be made shall be determined in cooperation with the Member States concerned. 3 . The Commission shall , after consulting the Member . States, lay down rules for the transfer of all or part of the register by means of data processing. Article 4 Member States shall use the technical data available from the olive cultivation register referred to in Regulation (EEC) No 154/75 and from the vineyard register referred to in Regulation (EEC) No 2392/86 and, in particular, aerial photographs taken within the last five years, land registry maps and lists of farmers. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the ' European Communities. (') OJ No L 119, 11 . 5. 1990 , p. 59 . (2) OJ No L 375, 31 . 12 . 1990, p. 15 . (3) OJ No L 118 , 20 . 5. 1972, p. 1 . (4) OJ No L 375, 31 . 12 . 1990, p . 17. Is) OJ No L 19, 24. 1 . 1975, p . 1 . (6) OJ No L 208, 31 . 7. 1986, p. 1 . No L 66/6 Official Journal of the European Communities 13 . 3 . 91 This Regulation shall be binding in its entirety and directly applicable ' in all Member States. Done at Brussels, 12 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission 13 . 3 . 91 Official Journal of the European Communities No L 66/7 ANNEX I LIST OF INFORMATION REFERRED TO IN ARTICLE 1 1 . PARTICULARS OF THE HOLDING : 1.1 . Identification number (NUTS/Commune No/individual No (of the registered place of business of the holding)) : 1.2 . Name of farmer : 1.3 . Address of the registered place of business of the holding : ' 1 .4. Legal personality : 1 .5 . Member of a producers' organization ? yes/no if yes, please state which : 1 .6 . Utilized agricultural area : (in ha/ares) 1 .7 . Area under citrus fruits : ( in ha/ares) 1.8 . Number of plots unders citrus fruits : 1.9 . Marketing support infrastructures :  on the holding yes/no  cooperatives yes/no 1.10. Most recent harvest declaration : yes/no if yes please state :  name of person making the harvest declaration  address of person making the harvest declaration  reference No of- the declaration  year No L 66/8 Official Journal of the European Communities 13 . 3 . 91 2. PARTICULARS OF THE PLOT UNDER CITRUS FRUITS : 2.1 . Identification : 2.1.1 . Identification number (NUTS/Commune No/Order No): 2.1.2. Aerial photograph 2.1.3 . Land register No 2.2 . Basic information : 2.2.1 . Area (in ha/ares): 2.2.2. Economic orientation :  commercial production yes/no  abandoned yes/no  production of plant multiplication material yes/no  not yet in production yes/no 2.2.3 . Homogeneity of the plot  citrus fruit monoculture yes/no if not, with trees of the following species :  plantation of citrus fruits of one single species yes/no 2.2.4. Density of plantation :  number of trees on the plot 2.3 . Features of the plantation : Species/variety (') Age (2) Number of trees 1 . 2. 3 . etc . (') See Annex II . (*) Year of planting, age or age category (see Annex III). 13 . 3 . 91 Official Journal of the European Communities No L 66/9 2.4 . Additional features 2.4.1 . Lie of the land :  flat  gentle slope  steep slope  terraced 2.4.2. Irrigation :  gravity  drip  other 2.4.3 . Affected by viruses :  yes  no 2.4.4. Recent regrafting (last five years)  between orange trees  between lemon trees  between small-fruit trees  between species 2.4.5. Tenure :  owner-occupied  tenant-farmed  share tenancy or share-cropping  mixed No L 66/ 10 Official Journal of the European Communities 13 . 3 . 91 ANNEXE II LIST OF SPECIES/VARIETIES Variety Code 1 . Orange trees Orange trees producing sanguines : Sanguinello 1001 Moro - 1 002 Tarocco 1004 Sanguinello 'Cuscuna' 1011 Sanguina 'Commun' 1042 Other sanguines (to be specified by the Member State) 1900 to 1948 Varieties not otherwise specified 1949 Orange trees producing non-sanguines : Ovale/Calabrese 1003 Belladonna 1006 Shamonti (Jaffa) 1008 Salustiana 1009 De Setubal 1010 Valencia late 1015 Bionda Comune 1016 Dalmau ¢ -  1022 D. Joao 1023 Do Tua 1025 Spera da Vidigueira 1026 D. Maria 1027 De Vale de Besteiros 1028 Bionda Apirena 1029 Vaniglia Apirena 1030 Cadenera 1031 Verna 1033 Groupe Navels (ensemble) 1050 Merlin or Washington Navel 1051 Navelina 1052 Navel New Hall : 1053 Thonson Navel 1054 Navelate ¢ 1055 Lane late 1056 Other Navels 1059 Other non-sanguines (to be specified by the Member State) 1950 to 1998 Varieties not otherwise , specified 1999 2. Lemon trees Femminello Ovale 2001 Femminello di S. Teresa 2002 Monachello 2003 Inter Donato 2004 Lunario Tondo (Arancino) 2005 Lunario Sfusato (Palermo) 2006 Maglini 2007 Karystini 2008 Adamopoulou 2009 Lisbon 2010 Eureka 2011 Bema (Group) , 2012 Mesero (Group) = 2013 Lunero (Four Seasons) 2014 Real 2015 13 . 3 . 91 No L 66/ 11Official Journal of the European Communities Variety Code Comun Siagara bianca Santa Teresa Villa Franca Lunario 2016 2017 2018 2019 2020 Galego Incappucciato Other varieties (to be specified by the Member State) Varieties not otherwise specified 2021 2022 2900 to 2998 2999 3 . Small-fruited citrus Small-fruited citrus producing mandarins : Avana Tardivo or Di Ciaculli Common : Wilking Kara 3101 3102 3103 3104 3105 Kina Encore Palazzelli Setubalense Carvalhais Other varieties (to be specified by the Member State) Varieties not otherwise specified 3106 3107 3108 3109 3110 3190 to 3198 3199 Small-fruited citrus producing Clementines : Corsican Clementine Montreal ... 1 Comune Fina Droval 3201 3202 3203 3204 3205 . Clemenules Tomatera Clementine Porou Di Nules Other varieties (to be specified by the Member State) Varieties not otherwise specified 3206 3207 3208 3209 3290 to 3298 3299 Small-fruited citrus producing satsumas : Satsuma Clausellina Salzara Mineola 3301 3302 3303 3304 Temple Owari Wase Other varieties (to be specified by the Member State) Varieties not otherwise specified 3305 3306 3307 3390 to 3398 3399 Other small-fruited citrus : Tangero Mandarine Clementine o nova Other varieties (to be specified by the Member State) Other small-fruited citrus not otherwise specified 3401 3501 3900 to 3998 3999 13 . 3 . 91No L 66/ 12 Official Journal of the European Communities ANNEX III AGE CATEGORIES From 0 to 4 years or &lt;5 years 5 to 9 years or 5 to &lt; 10 years 10 to 14 years or 10 to &lt; 15 years 15 to 24 years or 15 to &lt; 25 years 25 to 39 years or 25 to &lt; 40 years 40 and above or &gt; 40 years